Mr. Justice STARR approves the report of the friend of the court and reverses and modifies the decree of the chancery court.
I cannot subscribe to such a result. The decree of divorce was granted in 1927 and since that time defendant has paid only a few paltry dollars for the care and maintenance of his son. To let him cancel this obligation by the payment of $300 in addition to the sum of $20 per month pending appeal is to put a premium upon an almost entirely successful evasion of a chancery decree. The fact that plaintiff remarried shortly after she secured a decree of divorce is not a sufficient reason for defendant's failure to offer little more than a token for the support of his child. Nor do I think plaintiff is entitled to the full amount of money as is provided in the decree. To permit such a decree to stand is to aid litigants who are not diligent in the protection of their rights.
In my opinion defendant should pay the sum of $1,000 in payments of $20 per month. No costs.
BUTZEL and BUSHNELL, JJ., concurred with SHARPE, J. *Page 587